          Case 1:21-cv-00409-ABJ Document 6 Filed 02/24/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


LARRY KLAYMAN

                  Plaintiff,
v.
                                                                    CASE NO:
HON. ANNA BLACKBURNE-RIGSBY, et al

                   Defendants.




                   PLAINTIFF’S MOTION FOR EXTENSION OF TIME

       Plaintiff Larry Klayman (“Mr. Klayman”) hereby moves for an extension of time until

Tuesday, March 2, 2021 to file a response to the Court’s sua sponte order to show cause of

today, February 24, 2021. Mr. Klayman has numerous briefs and client matters due this week

and therefore respectfully requests this brief two-day extension to file a response.

Dated: February 24, 2021                              Respectfully submitted,

                                                       /s/ Larry Klayman
                                                      Larry Klayman

                                                      7050 W. Palmetto Park Rd
                                                      Boca Raton, FL, 33433
                                                      Tel: (561)-558-5336
                                                      Email: leklayman@gmail.com

                                                      Plaintiff Pro Se




                                                 1
Case 1:21-cv-00409-ABJ Document 6 Filed 02/24/21 Page 2 of 2




                             1
